DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1 May 2020 has been considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2015/0222638 by Morley.
claim 12, Morely discloses a method for providing enterprise software applications to a plurality of bundled users, the method comprising: 
receiving message data and commands from an individual user (Morely : 401 – Fig 4; Page 3, Sec 37; usre requests access);
storing the message data and commands within a message processor (Morley 402 – Fig 4; user request goes to wrapper for processing)
processing the message to compensate for the individual user being a member of a particular user group from a set of user groups, the particular user group contains a set of users from the plurality of bundled users (Morley: 104  - Fig 1; Page 2-3, Sec 34; multi-tenant wrapper processes request for individual users of differing tenants), each of the set of user groups correspond to the individual users being employed by different legal entities (Morley: Page 2. Sec 32; each tenant is a separate customer of the service application provider); 
transmitting the processed message to an appropriate instance of the enterprise application associated with the particular user group (Morely: Fig 4; Page 3, Sec 37);  
receiving a response message from the appropriate instance of the enterprise application for returning to individual user (Morley: 104  - Fig 1; Page 2-3, Sec 34; multi-tenant wrapper processes request for individual users of differing tenants; 
processing the response message to compensate for the individual user being a member of a particular user group (Morley: 104  - Fig 1; Page 2-3, Sec 34; multi-tenant wrapper processes request for individual users of differing tenants; and 
Morley: 104  - Fig 1; Page 2-3, Sec 34; multi-tenant wrapper processes request for individual users of differing tenants.
As to claim 13, Morely further discloses wherein the enterprise application supporting the particular user group of users within the set of user groups executes within a separate virtual server in which the virtual servers execute on the same processing platform (Morely: Fig 4; Page 3, Sec 37).
As to claim 14, Morely further discloses wherein the enterprise application supporting the particular user group of users within the set of user groups executes on a common processing platform while storing user data within a datastore is maintained within separate storage device for each group of users (Morely: Fig 4; Page 3, Sec 37). 
As to claim 15, Morely further discloses wherein the enterprise application supporting the particular user group of users within the set of user groups executes on a single processing platform (Morely: Fig 4; Page 3, Sec 37).  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2015/0222638 by Morley in view of U.S. Patent Application Publication No. 2015/0378769 by Buck et al.
As to claim 1, Morely discloses a system for providing an enterprise software application to a plurality of bundled users, the system comprising: 
a message processor for receiving data and commands from an individual user within the plurality of bundled users for submission to the enterprise application and for returning responses from the enterprise application to the individual user(Morley: 104  - Fig 1; Page 2-3, Sec 34; multi-tenant wrapper mediates communication for individual users at the tenant level); 
Morley: 104  - Fig 1; Page 2-3, Sec 34; Multi-tenant wrapper manages the groups of tenants), each of the set of user groups correspond to the individual users being employed by different legal entities (Morley Page 2. Sec 32; each tenant is a separate customer of the service application provider); and 
wherein each of the set of users groups utilize an instance of a client application to interact with the enterprise application by sending data and commands to the message processor and receiving responses generated by the message processor (Morley: Fig 2, Fig 4; Page 3, Sec 35 -37; users get access to instance of application via the multi-tenant wrapper).  
Morely does not expressly disclose a firewall for each set of user groups to segregate and separate the data, commands and responses sent and received by each of the individual users from data associated with users from a different user group.
Buck discloses a firewall for each set of user groups to segregate and separate the data, commands and responses sent and received by each of the individual users from data associated with users from a different user group (Buck: Page 9, Sec 72-74; different organizational units (tenants; separated from each other using firewalls).
Morely and Buck are analogous art because they are from the common area of multi-tenant systems. 
It would have been obvious, at or before the effective filing date of the instant application, to use the firewalls of Buck in the system of Morely. The rationale would have been to keep users and data separated (Buck: Page 9, Sec 72-74).

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2015/0222638 by Morley in view of U.S. Patent Application Publication No. 2015/0378769 by Buck et al. further in view of U.S. Patent Application Publication No. 2015/0310188 by Ford et al. 
As to claim 2, the modified Morely/Buck reference discloses all recited elements of claim 1 from which claim 2 depends.
The modified reference does not expressly disclose wherein the system further comprises:  a key manager for maintaining at least one encryption key for each user group within the set of user groups, the encryption key being used by the message processor to encrypt and decrypt data, commands and responses between the individual user and the enterprise application.  
Ford discloses wherein the system further comprises:  a key manager for maintaining at least one encryption key for each user group within the set of user groups, the encryption key being used by the message processor to encrypt and decrypt data, commands and responses between the individual user and the enterprise application (Ford 155 – Fig 1A; Page 6, Sec 72; key management services at the enterprise premises level allow for management of encryption keys used for content access. 
The modified reference and Ford are analogous art because they are from the common area of multi-tenant systems. 
It would have been obvious, at or before the effective filing date of the instant application, to use the key management of Ford in the system of the modified reference. Ford: Page 28, Sec 180). 
As to claim 3, the modified Morely/Buck/Ford reference further discloses wherein the system further comprises: a system configurator for creating and maintaining each user group and its individual users within the set of user groups; and a data store for use by the account manager, system configurator, and the key manager to maintain local data used by the message processor (Morley: 104  - Fig 1; Page 2-3, Sec 34; multi-tenant wrapper).  

Allowable Subject Matter
Claim 11 is allowed.
Claims 4-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:

None of the art of record discloses, individually or in reasonable combination, the message processor disclosed on both claims 4 and 11, as claimed in the context of systems for providing enterprise software to bundled groups of user as claimed in claim 1 and the overlapping subject matter disclosed in claim 11. Claims 5 -10 depend from claim 4 and are indicated allowable on that basis, but would require the particulars of claim 4 for allowability.




Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Application Publication No. 2007/0130130 by Chan et al. discloses a multi-tenant database with firewalls
U.S. Patent Application Publication No. 2011/0321148 by Gluck discloses a multi-tenant environment with firewalls
U.S. Patent Application Publication No. 2012/0066755 by Peddada discloses a multi-tenant system
U.S. Patent Application Publication No. 2014/0359552 by Misra et al. discloses the use of firewall services to segregate tenants in a system
U.S. Patent Application Publication No. 2015/0207758 by Mordanu et al. discloses a multi-tenant system

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S MCNALLY whose telephone number is (571)270-1599. The examiner can normally be reached Monday-Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey L Nickerson can be reached on (469)295-9235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL S. MCNALLY
Primary Examiner




/Michael S McNally/Primary Examiner, Art Unit 2432